Citation Nr: 0822578	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  04-43 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES


1.  Entitlement to service connection for a psychiatric 
disorder. 

2.  Entitlement to an increased rating for post operative 
residuals of a left shoulder dislocation, currently rated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Boston, Massachusetts, (hereinafter RO).  In March 
1999, the Board remanded the issue of entitlement to an 
increased rating for residuals of a left shoulder 
dislocation, then rated as 10 percent disabling.  

In May 2008, a hearing was held at the RO before the Veterans 
Law Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002). 

The issue of entitlement to service connection for a 
psychiatric disorder addressed in the REMAND portion of the 
decision below requires additional development and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Following the March 1999 Board remand, the rating for 
residuals of a left shoulder dislocation was increased to 20 
percent; thereafter, the veteran withdrew his appeal with 
respect to this issue.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran with respect to the issue of entitlement to an 
increased rating for post operative residuals of a left 
shoulder have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by the authorized representative.  38 C.F.R. 
§ 20.204.  Following the March 1999 Board remand, the rating 
for residuals of residuals of a left shoulder dislocation was 
increased to 20 percent.  Thereafter, the veteran withdrew 
his appeal with respect to this issue in writing.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to this issue and it is dismissed.

ORDER

The claim for an increased rating for post operative 
residuals of a left shoulder dislocation, currently rated as 
20 percent disabling, is dismissed.  


REMAND

At the May 2008 hearing before the undersigned, the veteran 
testified that his commanding officer referred him for a 
psychiatric evaluation during service after displays of angry 
and impulsive behavior.  The service medical records 
corroborate this testimony to the extent that it documents a 
referral for a psychiatric evaluation in February 1978.  
After service, the veteran testified that he continued to 
have problems with impulsive and otherwise inappropriate 
behavior in employment settings, and the medical record 
reflects a current psychiatric diagnosis; namely, bipolar 
disorder in July 2003.  Additional records reflect VA 
psychiatric treatment from September 1997, with diagnoses 
listed therein to include adjustment disorder and depression.  
Given this evidence, and the fact that the veteran has not 
been afforded a VA examination that includes an opinion as to 
whether any current psychiatric disorder is etiologically 
related to service, the Board concludes that such an 
examination is necessary in this case in order to comply with 
the duty to assist the veteran.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Accordingly, the case is REMANDED 
for the following action:

1.  The veteran must be afforded an 
examination by a VA psychiatrist to 
determine the etiology of any 
psychiatric disorders currently found.  
All pertinent symptomatology and 
findings should be reported in detail.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  
Following a review of the service and 
post service medical records, and the 
veteran's testimony with respect to the 
reasons for the in-service psychiatric 
referral, the examiner must state 
whether there is a 50 percent 
probability or greater that any 
currently diagnosed psychiatric 
disorder is etiologically related to 
the veteran's service.  A complete 
rationale for the opinion must be 
provided.  The report prepared must be 
typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the claim for service 
connection for a psychiatric disorder 
must be readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran in connection with this 
claim, the veteran and his representative 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


